Citation Nr: 1124936	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of service connection for rheumatoid arthritis.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for varicosities of the left lower extremity.

3.  Eligibility for special monthly compensation based on the need for aid and attendance.

4.  Eligibility for special monthly compensation based on housebound status.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran had recognized service as a member of the Philippine Commonwealth Army from October 1943 to June 1945.  The Veteran died in June 2010.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May and August 2006 rating decisions of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2008.  A transcript of the hearing is associated with the claims file.

In a December 2009 decision, the Board denied the Veteran's claims.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran died.

In January 2011, the Court issued an order that dismissed the pending appeal and set aside the December 2009 Board decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served from October 1943 to June 1945.

2.  On November 9, 2010, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Manila, Republic of the Philippines, that the Veteran died on June [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  The record includes certification from the Office of the Civil Registrar of the Republic of Philippines that the Veteran died on June [redacted], 2010.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


